SUPPLEMENT DATED MAY 1, 2013 TO PROSPECTUS DATED MAY 1, 1989 – for TransEquity® VUL and PROSPECTUS DATED MAY 1, 1991 – for TransEquity® II VUL Issued through Transamerica Life Insurance Company Separate Account VL of By Transamerica Life Insurance Company The following information hereby supplements or amends, and to the extent is inconsistent replaces, certain information contained in your prospectus: Range of Expenses for the Portfolios1 The table below shows the lowest and highest total operating expenses charged by the portfolios during the fiscal year ended December 31, 2012.Expenses of the portfolios may be higher or lower in the future.More detail concerning each portfolio’s fees and expenses is contained in the prospectus for each portfolio. Lowest Highest Total Annual Portfolio Operating Expenses (total of all expenses that are deducted from portfolio assets, including management fees, 12b-1 fees, and other expenses) 0.42% 1.13% 1The portfolio expenses used to prepare this table were provided to Transamerica Life by the funds.Transamerica Life has not independently verified such information.The expenses shown are those incurred for the year ended December 31, 2012.Current or future expenses may be greater or less than those shown. ***** The following section is added to the section under Part 2- Detailed Information about TOLIC and TransEquity entitled “Tax Effects”: Please Note: · Foreign Account Tax Compliance Act (“FATCA”). The discussion above provides general information regarding U.S. federal income tax consequences to annuity purchasers that are U.S. citizens or residents. Purchasers that are not U.S. citizens or residents will generally be subject to U.S. federal withholding tax on taxable distributions from annuity contracts at a 30% rate, unless a lower treaty rate applies. In addition, such purchasers may be subject to state and/or municipal taxes and taxes that may be imposed by the purchaser’s country of citizenship or residence. Additional documentation may be required with respect to entity purchasers (including foreign corporations, partnerships, and trusts) that are not U.S. residents, and additional withholding may be imposed if such documentation is not provided.Prospective purchasers are advised to consult with a qualified tax adviser regarding U.S., state, and foreign taxation with respect to an annuity contract purchase. · In 2001, Congress enacted the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), which modified the estate, gift and generation-skipping transfer taxes through 2009 and eliminated the estate tax (but not the gift tax) and replaced it with a carryover basis income tax regime for estates of decedents dying in 2010, and also eliminated the generation-skipping transfer tax for transfers made in 2010.The 2010 Taxpayer Relief Act generally extended the EGGTRA provisions existing in 2009 and reunified the estate and gift transfer taxes for 2011 and 2012.The American Taxpayer Relief Act of 2012 made permanent certain of the changes to the estate, gift and generation-skipping transfer taxes.This recent history of changes in these important tax provisions underscores the importance of seeking guidance from a qualified advisor to help ensure that your estate plan adequately addresses your needs and that of your beneficiaries under all possible scenarios. ***** The following replaces the information under Part 4- Additional Information “Assigning your Policy”: You may assign your Policy by filing a written request with us.We will not be bound by any assignment until we record it in our records.Unless otherwise specified by you, the assignment will then take effect on the date the assignment is signed by you, subject to any payments made or actions taken by us prior to our recording of the assignment.We assume no responsibility for the validity or effect of any assignment of the Policy or of any interest in it.Any death benefit which becomes payable to an assignee will be payable in a single sum and will be subject to proof of the assignee’s interest and the extent of the assignment. ***** The following section is added to the section under Part 4- Additional Information entitled “Additional Information”: Unclaimed or Abandoned Property Every state has unclaimed property laws that generally provide for escheatment to the state of unclaimed property (including proceeds of annuity, life and other insurance policies) under various circumstances. In addition to the state unclaimed property laws, we may be required to escheat property pursuant to regulatory demand, finding, agreement or settlement. To help prevent such escheatment, it is important that you keep your contact and other information on file with us up to date, including the names, contact information and identifying information for owners, insureds, annuitants, beneficiaries and other payees. Such updates should be communicated in a form and manner satisfactory to us. * The following information replaces the information under Part 4- Additional Information entitled “Legal Proceedings” : We, like other life insurance companies, are subject to regulatory and legal proceedings, including class action lawsuits, in the ordinary course of our business. Such legal and regulatory matters include proceedings specific to us and other proceedings generally applicable to business practices in the industry in which we operate. In some lawsuits and regulatory proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any litigation or regulatory proceeding cannot be predicted with certainty, at the present time, we believe that there are no pending or threatened proceedings or lawsuits that are likely to have a material adverse impact on the separate account, on TCI’s ability to perform under its principal underwriting agreement, or on our ability to meet our obligations under the Policy. We are currently being audited on behalf of multiple states' treasury and controllers' offices for compliance with laws and regulations concerning the identification, reporting and escheatment of unclaimed benefits or abandoned funds. The audits focus on insurance company processes and procedures for identifying unreported death claims, and their use of the Social Security Master Death File to identify deceased Policy and contract holders. In addition, we are the subject of multiple state Insurance Department inquiries and market conduct examinations with a similar focus on the handling of unreported claims and abandoned property. The audits and related examination activity may result in additional payments to beneficiaries, escheatment of funds deemed abandoned, administrative penalties and changes in our procedures for the identification of unreported claims and handling of escheatable property. We do not believe that any regulatory actions or agreements that result from these examinations will have a material adverse impact on the separate account, on TCI’s ability to perform under its principal underwriting agreement, or on our ability to meet our obligations under the Policy. * Illustrations: The information included in the Illustrations section is out-of-date and should not be relied upon. For additional information, you may contact us at our administrative office at 1-866-844-4885, between 8 a.m. – 6:00p.m., Central Time.TCI serves as principal underwriter for the Policies.More information about TCI is available at http://www.finra.orgor by calling 1-800-289-9999.You also can obtain an investor brochure from the Financial Regulatory Authority ("FINRA") describing its Public Disclosure Program. PLEASE RETAIN THIS SUPPLEMENT WITH YOUR PRODUCT PROSPECTUS
